Title: To George Washington from Brigadier General John Armstrong, 20–21 June 1777
From: Armstrong, John
To: Washington, George



Dear General
Philada 20th [–21] June 1777

I shall not incroach on your time with disscribeing that Circle of feeble Service wherein I have been engaged since I had the pleasure of Seeing you, ’tis enough to say it has been of the mottled kind. When the Supream Council of this State appointed me to the Command of their Militia, various motives compelled me to accept even under the latent mortification of knowing I had nothing to render but a little advice & the bare example of an Old man.
Under our late apprehensions of the approach of the Enemy Expresses were rather crudely hurried out for the militia of this State which are now countermanded by the Council & the following arrangement made—The City & adjacent Counties immediately to Send out two Classes each—Lancaster, Birks & Northamton One Class from each, which if they are punctual will make upward of 4000 Men. I doubted not but that the Arms &c. of the City Militia were compleat & that Congress & the State had enough to make up the defects which I know will be found among those from the Country, but find it far otherwise—A number of Substitutes are also yet wanting—I am however using every method I can devise respecting the Arms, and the City Lieut. very busie in getting the Substitutes, some of whom have asked One hundred pounds for their Service two months. Gladly wou’d I mention a day to march from hence but cannot yet with certainty—I shall however be as Soon as possible—I have Sent Brigadier Potter to the country Militia who are at Creills Ferry with Genl Arnold, and near that place design to march these of the City or else where as your Excellency shall think proper—I have Seen yours to G: Arnold & designed for Congress the whole of which gives great Satisfaction—’tis Still a little perplexing to us to conceive in present circumstances what they mean to do first, unless to return to their Strong holds at Brunswick. I have the honr to be your Excellencys Most respectful humbl. Servant

John Armstrong



21st This morning your Excellencys intelligence of the retreat of the Enemy to Brunswick having come to Congress—An event which may possibly produce some different expedient with regard to the Marching out of the Militia of this State, I’m persuaded your Sentiments will be much wished for & greatly govern the Supream Council in their procedure, who for the present will no doubt proceed agreeable to the arrangement mention above.


J:A:
